Gabrielli, J.
Appeal from a decision of the Workmen’s Compensation Board, filed March 13, 1968. For an injury sustained on April 4, 1963 in the course of her employment, the board has made an award at reduced earnings, from March 8, 1966 to February 27, 1967, finding that “claimant does have a continuing causally related partial disability equivalent to a 50% earning capacity ”. The employer and carrier urge that there is a lack of substantial evidence of causally related disability during .this period, with which contention we cannot agree. The record discloses evidence, substantial in character, that claimant’s work activities were quite limited during the period under consideration. Additionally, there was adequate medical expert opinion from her attending physician as well as from the board physician to the effect she was partially disabled which, although in conflict with the testimony of appellant’s expert', rendered substantial the evidence upon which the board made its determination. The choice between conflicting medical opinions is exclusively for the board to determine if, as here, its decision is supported by substantial evidence. (Matter of Angelino v. 660 Park Ave. Corp., 28 A D 2d 798.) Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Herlihy, Reynolds, Aulisi and Gabrielli, JJ., concur in memorandum by Gabrielli, J.